           Case 2:16-cv-02046-JAD-NJK Document 194 Filed 08/06/19 Page 1 of 3



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   LOUIS A. CARDINALI,                        Case No.: 2:16-cv-02046-JAD-NJK
18

19                                              STIPULATION AND ORDER TO
                    Plaintiff,
20                                              EXTEND TIME FOR HAINES &
     vs.                                        KRIEGER, LLC, DAVID H. KRIEGER,
21                                              MILES N. CLARK, AND MATTHEW I.
     PLUSFOUR, INC; RC WILLEY HOME              KNEPPER TO RESPOND TO EXPERIAN
22                                              INFORMATION SOLUTIONS,
     FURNISHINGS; WEBBANK/DELL
23   FINANCIAL SERVICES; EQUIFAX                INC.’S MOTION TO INITIATE
     INFORMATION SERVICES, LLC; and             CONTEMPT PROCEEDINGS AND
24   EXPERIAN INFORMATION SOLUTIONS,            SANCTIONS
     INC.,
25                                              [FIRST REQUEST]
                    Defendants.
26

27   STIPULATION AND ORDER TO EXTEND TIME FOR HAINES & KRIEGER, LLC, DAVID H. KRIEGER,
     MILES N. CLARK, AND MATTHEW I. KNEPPER TO RESPOND TO EXPERIAN INFORMATION
28   SOLUTIONS,INC.’S MOTION TO INITIATE CONTEMPT PROCEEDINGS ANDSANCTIONS[FIRST
     REQUEST] - 1
           Case 2:16-cv-02046-JAD-NJK Document 194 Filed 08/06/19 Page 2 of 3



 1          Third Parties Haines & Krieger, LLC, David H. Krieger, Miles N. Clark, and Matthew I.
 2
     Knepper (collectively, the “Third Parties”), and Defendant Experian Information Solutions, Inc.
 3
     (“Experian”) have agreed and stipulated to the following:
 4
            1.     On July 25, 2019, Experian filed a Motion to Initiate Contempt Proceedings and
 5

 6   Sanctions (“Motion”) [ECF Dkt. 190].

 7          2.     The Third-Parties’ response deadline currently runs on August 8, 2019.
 8
            3.     The parties have agreed to extend the Third Parties’ response deadline seven days
 9
     to provide additional time to address the Motion, particularly given the issues it presents.
10
     Accordingly, the Third Parties response deadline will run August 15, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   //
26

27   STIPULATION AND ORDER TO EXTEND TIME FOR HAINES & KRIEGER, LLC, DAVID H. KRIEGER,
     MILES N. CLARK, AND MATTHEW I. KNEPPER TO RESPOND TO EXPERIAN INFORMATION
28   SOLUTIONS,INC.’S MOTION TO INITIATE CONTEMPT PROCEEDINGS ANDSANCTIONS[FIRST
     REQUEST] - 2
           Case 2:16-cv-02046-JAD-NJK Document 194 Filed 08/06/19 Page 3 of 3



 1          This stipulation is made in good faith, is not interposed for delay, and is not filed for an
 2
     improper purpose.
 3
            IT IS SO STIPULATED.
 4          Dated August 6, 2019.
 5    KNEPPER & CLARK LLC                              NAYLOR & BRASTER
 6
      /s/ Matthew I. Knepper                           /s/ Jennifer L. Braster
 7    Matthew I. Knepper, Esq.                         Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                             Nevada Bar No. 9982
 8    Miles N. Clark, Esq.                             Andrew J. Sharples, Esq.
 9    Nevada Bar No. 13848                             Nevada Bar No. 12866
      5510 So. Fort Apache Rd, Suite 30                1050 Indigo Drive, Suite 200
10    Las Vegas, NV 89148                              Las Vegas, NV 89145
      Email: matthew.knepper@knepperclark.com          Email: jbraster@nblawnv.com
11    Email: miles.clark@knepperclark.com              Email: asharples@nblawnv.com
12
      HAINES & KRIEGER LLC                             JONES DAY
13    David H. Krieger, Esq.                           Adam W. Weirs, Esq.
      Nevada Bar No. 9086                              (Admitted Pro Hac Vice)
14    8985 S. Eastern Avenue, Suite 350                Christopher A. Hall, Esq.
                                                       (Admitted Pro Hac Vice)
15    Las Vegas, NV 89123                              77 West Wacker Dr.
      Email: dkrieger@hainesandkrieger.com             Chicago, IL 60601
16                                                     Email: awwiers@jonesday.com
      Counsel for Plaintiff                            Email: chall@jonesday.com
17

18                                                     Counsel for Defendant
                                                       Experian Information Solutions, Inc.
19
     ORDER GRANTING STIPULATION TO EXTEND TIME FOR HAINES & KRIEGER,
20    LLC, DAVID H. KRIEGER, MILES N. CLARK, AND MATTHEW I. KNEPPER TO
21     RESPOND TO EXPERIAN INFORMATION SOLUTIONS, INC.’S MOTION TO
               INITIATE CONTEMPT PROCEEDINGS AND SANCTIONS
22

23   IT IS SO ORDERED.
24
                                  ________________________________________
25                                UNITED
                                  United   STATES
                                         States    DISTRICT
                                                Magistrate    JUDGE
                                                           Judge
26                                                             August 7, 2019
                                                        Dated: ______________
27   STIPULATION AND ORDER TO EXTEND TIME FOR HAINES & KRIEGER, LLC, DAVID H. KRIEGER,
     MILES N. CLARK, AND MATTHEW I. KNEPPER TO RESPOND TO EXPERIAN INFORMATION
28   SOLUTIONS,INC.’S MOTION TO INITIATE CONTEMPT PROCEEDINGS ANDSANCTIONS[FIRST
     REQUEST] - 3
